             Case 1:20-cr-00082-WJ Document 64 Filed 12/14/20 Page 1 of 8




                           IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO
                                    ______________________

UNITED STATES OF AMERICA,

                 Plaintiff,

        v.                                                                                  No. 1:20-cr-82-WJ

HASSAN ALQAHTANI,

                 Defendant.

    MEMORANDUM OPINION AND ORDER GRANTING IN PART and DENYING IN
    PART THE UNITED STATES’ FIRST MOTION IN LIMINE TO ADMIT EVIDENCE

        THIS MATTER comes before the Court on the Government’s First Motion In Limine To

Admit Evidence Of Prior Acts Under Rule 404(b) Or As Res Gestae Evidence, filed October 4,

2020 (Doc. 49). After the Motion was fully briefed (Docs. 50 & 51), the Court held a hearing on

December 8, 2020. Having considered the parties’ written and oral arguments, and having

reviewed the applicable law, the Court finds that the Government’s Motion is well-taken in part

and, therefore, is GRANTED IN PART and DENIED IN PART. The rulings contained in this

Memorandum Opinion and Order render MOOT Defendant’s Motion in Limine to Exclude

Evidence Under Fed. R. Evid. 403 and 404(b) (Doc. 55); Government’s First Motion to Strike

(Doc. 56); and Defendant’s Second Motion in Limine (Doc. 58).1

                                                   BACKGROUND

        The relevant background facts are set out in the Government’s brief (Doc. 49). Defendant

is charged with Alien in Possession of a Firearm and Ammunition, in violation of 18 U.S.C. §


1
         The Court finds that Defendant’s First and Second Motion in Limine (Docs. 55 & 58) are moot because
neither motion places a new category of evidence at issue, nor do they raise new arguments for excluding evidence
ruled upon herein. The Court concludes that its ruling on the objections and arguments contained in Defendant’s
Response (Doc. 50) sufficiently address the evidentiary issues raised by Defendant’s moot motions.

                                                        1
           Case 1:20-cr-00082-WJ Document 64 Filed 12/14/20 Page 2 of 8




922(g)(5)(B) and 924. Doc. 14 (Indictment). The Government must prove that the Defendant knew

he possessed a firearm and that he knew he belonged to the relevant category of persons barred

from possessing a firearm. Rehaif v. United States, 139 S. Ct. 2191, 2200 (2019). This case began

when the FBI received reports from two tipsters, who informed the agency that Defendant

possessed a handgun while knowing that such possession was illegal under the terms of his visa,

and that, if investigated by law enforcement, Defendant would pass his handgun off to his

American girlfriend (now wife) who would hide the handgun or claim that it belonged to her.

                                           RELEVANT LAW

       Evidence is relevant, and therefore generally admissible, if it has any tendency to prove or

disprove any material fact in dispute. See Fed. R. Evid. 401, 402. Relevant evidence is that which

tends to “make a fact more or less probable than it would be without the evidence; and the fact is

of consequence in determining the action.” Fed. R. Evid. 401. “Relevant evidence is not confined

to that which directly establishes an element of the crime.” United States v. Gonzalez, 110 F.3d

936, 941 (2nd Cir. 1997). A district court may exclude relevant evidence if its probative value is

substantially outweighed by a danger of unfair prejudice, confusing the issues, or misleading the

jury. See Fed. R. Evid. 403.

       The Government seeks to introduce all evidence below as either res gestae or prior bad

acts under Fed. R. Evid. 404(b). Res gestae, or intrinsic evidence, generally refers to “other acts

that are inextricably intertwined with the charged offense or those acts, the telling of which is

necessary to complete the story of the charged offense.” United States v. Sangiovanni, No. CR 10-

3239 JB, 2013 WL 1655918, at *10 (D.N.M. March 20, 2013) (Browning, J.) (citing United States

v. Hardy, 228 F.3d 745, 748 (6th Cir. 2000)). Res gestae is directly probative of the charged

offense, arises from the same events as the charged offense, or forms an integral part of a witness’s



                                                 2
           Case 1:20-cr-00082-WJ Document 64 Filed 12/14/20 Page 3 of 8




testimony. Id. at *11. This type of evidence should have “a causal, temporal or spatial connection

with the charged offense.” Id.

        Fed. R. Evid. 404(b) permits “prior bad acts” to be admitted as evidence unless they are

offered “solely to prove a defendant’s criminal disposition.” United States v. Naranjo, 710 F.2d

1465, 1467 (10th Cir. 1983). (i.e., a defendant’s bad character gives rise to propensity to commit

crime). Further, evidence admitted under Rule 404(b) must (1) be offered for a proper purpose; (2)

be relevant; (3) pass a Rule 403 determination; and, upon request, (4) be subject to a Rule 105

limiting instruction. United States v. Smalls, 752 F.3d 1227, 1237 (10th Cir. 2014).

                                               DISCUSSION

   I.      The Mental “Kill List”

        The Government seeks to admit evidence that Defendant kept a mental list of people he

wanted to kill before leaving the United States. This evidence would be presented in the form of

testimony from one of the FBI’s tipsters. Defendant objects to this evidence because it is irrelevant

to the charged offense, it is prohibited character evidence under Rule 404(b), and its probative

value is substantially outweighed by a danger of unfair prejudice and misleading the jury. In

particular, Defendant argues that this evidence “has been contrived into a scandalous scheme to fit

a xenophobic preconceived belief” about Defendant, who is a Saudi Arabian citizen. Doc. 50 at

13. Defendant asserts that admitting this evidence would create a wrongful basis for conviction.

        The Court overrules Defendant’s objections. This evidence is relevant because it is

probative of whether Defendant possessed the charged firearm and it adds context and dimension

to the Government’s proof of the charged offense. Fed. R. Evid. 401; Gonzalez, 110 F.3d at 941.

Discussion of the list is an integral part of witness testimony. Moreover, there is a causal, temporal,

and spatial connection to the charged offense: Defendant mentally maintained this list during the



                                                  3
          Case 1:20-cr-00082-WJ Document 64 Filed 12/14/20 Page 4 of 8




same period he possessed the charged firearm. Its probative value is not substantially outweighed

by unfair prejudice. At the hearing, the Court discerned that there is no tangible list and that the

Government has not brought forth any tangible writings by Defendant acknowledging its

existence. Rather, the Government will call a witness to testify about his or her personal knowledge

of the alleged list. Testimony from this tipster, an acquaintance who had a rocky relationship with

Defendant, will not mislead the jury or distract them from the central issues in this case because

defense counsel may use cross examination to call the existence of the list into question or

otherwise minimize its evidentiary value. See Seeley v. Chase, 443 F.3d 1290, 1295 (10th Cir.

2006) (discussing considerations for applying the Rule 403 balancing test).

        The Court finds that this evidence is res gestae inextricably intertwined with the charged

offense. The evidence is necessary to demonstrate factual support for the FBI’s investigation and

the subsequent firearm possession charge. Defendant continues to re-assert a theory that the

possession charge is not factually supported and that his pending prosecution is based on

xenophobia and bias against Middle Eastern men. Given this posture, evidence of the kill list

“completes the story” of Defendant’s possession charge because the Government now must show

that the underlying investigation was prompted by a motive other than rote xenophobia.

       The Court finds that evidence of the kill list is also admissible pursuant to Rule 404(b) as

a prior bad act being offered to show Defendant’s motive for illegally possessing a firearm. See

Fed. R. Evid. 404(b)(2) (permitted uses). It is not being used to prove Defendant is a violent

individual, rather it shows the reason why Defendant may have elected to illegally possess a

firearm and risk deportation. Defendant’s concerns can be alleviated by requesting a Rule 105

limiting instruction, vigorous cross examination, and proper jury instructions.




                                                 4
            Case 1:20-cr-00082-WJ Document 64 Filed 12/14/20 Page 5 of 8




   II.      Evidence Related to Defendant’s Wife, Sierra Shafer

         The Government seeks to admit evidence related to FBI agents’ interactions with Ms.

Shafer during their search of the Alqahtani home. The sum of this evidence, according to the

Government, would show the jury both the thoroughness of the FBI’s investigation in this case

and a rationale for why Ms. Shafer would give conflicting statements to agents about ownership

of the firearm found at the home.

   A. Hearsay Issues with Ms. Shafer’s Statements

         The Government offers a number of statements allegedly made by Ms. Shafer to the

investigating agents. Defendant objects to their admission on hearsay grounds because Ms. Shafer,

in an exercise of her spousal immunity, does not plan on testifying at trial. The Court overrules

Defendant’s hearsay objection.

         Ms. Shafer’s statements can be placed into three categories: (1) statements indicating that

she did not own the charged firearm or even know that it was present in the home; (2) subsequent

conflicting statements indicating that she owned the charged firearm; and, (3) statements

explaining her physical appearance and denying reports that her husband abused or controlled her.

         The first category of statements presents the clearest hearsay issue. The Government claims

these statements do not constitute hearsay because the prosecution is not offering these statements

for their truth, but rather for their narrative value. See Doc. 51 at 3 n.1. At the hearing, the Court

further questioned the Government on this issue.

         The Government argues all statements indicating that Ms. Shafer did not own or know

about the firearm must be taken in context with both (a) the agents’ questions that elicited these

statements and (b) the subsequent conflicting statements Ms. Shafer made to agents. Testimony

about how agent’s questioned Ms. Shafer and tested her conflicting claims (agents asked Ms.



                                                  5
           Case 1:20-cr-00082-WJ Document 64 Filed 12/14/20 Page 6 of 8




Shafer to identify the handgun’s make and model) are being used to show that the investigation

was properly conducted and the investigating agents explored all avenues when determining who

owned the charged firearm as opposed to making an initial xenophobic assumption that Defendant

owned the firearm. See Fed. R. Evid. 801(c). The same rationale also supports a finding that the

third category is not hearsay. Agents had to investigate Ms. Shafer’s distressed appearance and

question her about reports of abuse. In this context, the Court finds that Ms. Shafer’s statements

are not hearsay.

       Additionally, these statements are being offered to show their effect on the FBI agents who

heard them. Statements offered to show their effect on the listener “are generally not hearsay.”

Faulkner v. Super Valu Stores, Inc., 3 F.3d 1419, 1434 (10th Cir. 1993). The domestic violence

statements, combined with Ms. Shafer’s nervous demeanor and episodes of crying, also led agents

to question her credibility because she might have been under duress at the time. Taken together,

all of Ms. Shafer’s statements show why the agents chose to discredit Ms. Shafer’s claim of

ownership. Id. at 1434–35 (admitting out of court statements for the purpose of establishing why

the defendant chose to not to hire certain individuals); see also United States v. Churn, 800 F.3d

768, 776 (6th Cir. 2015) (statements may be admitted to show why the listeners acted as they did).

In this context, the Court finds that Ms. Shafer’s statements are not hearsay. Defendant may request

that the Court give the jury a limiting instruction on this evidence.

   B. Domestic Abuse

       Ms. Shafer’s domestic violence statements were accompanied by other evidence the

Government seeks to admit. Specifically, the investigating agents observed that Ms. Shafer had a

black eye, which she claimed was the result of a bicycle accident. Upon investigating that claim,

agents saw that the couple’s bicycle had flat tires and was covered in cobwebs. Later, when



                                                  6
             Case 1:20-cr-00082-WJ Document 64 Filed 12/14/20 Page 7 of 8




confronted with reports of domestic abuse, Ms. Shafer began to cry and stated that her husband

never abused or controlled her. The Government also seeks to admit that Defendant, at one time,

gave Ms. Shafer a gun and told her to kill herself. Defendant objects to this evidence because it is

“illogical,” which the Court construes as a relevancy objection, and that it fails under Rule 403.

Defendant further asserts that this evidence must be excluded pursuant to Rule 404 because it is

being used to make an improper propensity argument. The Court overrules Defendant’s objections.

          The Court finds that this evidence may be admitted as res gestae, as it completes the story

of the charged offense. The charged firearm was found on the same day and at the same location

agents observed this evidence: therefore, its connection to the charged offense is not, as Defendant

claims, unduly attenuated. More importantly, this evidence is necessary because the Government

must prove that Defendant knew his § 922(g)(5)(B) status. See Rehaif, 139 S. Ct. at 2200. Given

the numerous exceptions and intricacies of this status, proving knowledge of it is more difficult

than cases involving felons or other individuals prohibited from possessing firearms. Cf. United

States v. Brown, 888 F.3d 829, 838 (6th Cir. 2018) (evidence of domestic violence unnecessary to

complete the government’s story of a felon in possession charge). Evidence that tends to show

Defendant knew his visa prohibited him from possessing firearms, such that he would need to have

his wife claim ownership of the handgun, gives this evidence its high probative value. The

Government’s showing of this probative value also leads the Court to conclude that this category

of evidence is not improper character evidence prohibited by Rule 404.

   III.      Defendant’s violence towards other women

          Unlike the evidence of domestic violence against Ms. Shafer, the Government’s evidence

of Defendant’s violence towards other women is not relevant to this case. The Government argues

that this evidence shows Defendant’s modus operandi of controlling women in order to fabricate



                                                   7
           Case 1:20-cr-00082-WJ Document 64 Filed 12/14/20 Page 8 of 8




exonerating evidence, but it fails to tie these instances of violence to that alleged scheme.

Moreover, even assuming this evidence was relevant the Court still finds it unfairly prejudicial

under Rule 403. The Court sustains Defendant’s objections to this evidence.

                                            Conclusion

       In sum the Court finds and concludes that: (1) evidence of Defendant’s mental kill list is

admissible as res gestae and as a prior bad act pursuant to Fed. R. Evid. 404(b); (2) Sierra Shafer’s

statements are not hearsay; (3) evidence of Defendant’s violence towards Ms. Shafer is admissible

as res gestae; and, (4) evidence of Defendant’s violence towards other women is inadmissible.


       IT IS SO ORDERED.



                                              _____________________________________
                                              WILLIAM P. JOHNSON
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 8
